Exhibit 10.2

 

REVOLVING LINE OF CREDIT NOTE

 

 

$30,000,000.00

 

Salt Lake City, Utah

 

 

January 1, 2006

 

FOR VALUE RECEIVED, the undersigned OVERSTOCK.COM, INC. (“Borrower”) promises to
pay to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”) at its
office at 299 South Main, 9th Floor, Salt Lake City, Utah, or at such other
place as the holder hereof may designate, in lawful money of the United States
of America and in immediately available funds, the principal sum of Thirty
Million Dollars ($30,000,000.00), or so much thereof as may be advanced and be
outstanding, with interest thereon, to be computed on each advance from the date
of its disbursement as set forth herein.

 

DEFINITIONS:

 

As used herein, the following terms shall have the meanings set forth after
each, and any other term defined in this Note shall have the meaning set forth
at the place defined:

 

(a)           “Business Day” means any day except a Saturday, Sunday or any
other day on which commercial banks in Utah are authorized or required by law to
close.

 

(b)           “Daily LIBOR” means the fluctuating rate per annum to apply to all
or a portion of the outstanding principal amount of this Note which bears
interest determined in relation to LIBOR, as designated by Borrower, based upon
the Base LIBOR (as defined below) with respect to such rate.

 

(c)           “Fixed Rate Term” means a period commencing on a Business Day and
continuing for 1, 2, 3, 6 or 12 months, as designated by Borrower, during which
all or a portion of the outstanding principal balance of this Note bears
interest determined in relation to LIBOR; provided however, that no Fixed Rate
Term may be selected for a principal amount less than Five Hundred Thousand
Dollars ($500,000.00); and provided further, that no Fixed Rate Term shall
extend beyond the scheduled maturity date hereof.  If any Fixed Rate Term would
end on a day which is not a Business Day, then such Fixed Rate Term shall be
extended to the next succeeding Business Day.

 

(d)           “LIBOR” means the rate per annum (rounded upward, if necessary, to
the nearest whole 1/8 of 1%) and determined pursuant to the following formula:

 

LIBOR =

 

Base LIBOR

 

 

100% - LIBOR Reserve Percentage

 

(i)            “Base LIBOR” means:

 

(A)          With respect to a LIBOR selection for a Fixed Rate Term, the rate
per annum for United States dollar deposits quoted by Bank as the Inter-Bank
Market Offered Rate, with the understanding that such rate is quoted by Bank for
the purpose of calculating effective rates of interest for loans making
reference thereto, on the first day of a Fixed Rate Term for delivery of funds
on said date for a period of time approximately

 

1

--------------------------------------------------------------------------------


 

equal to the number of days in such Fixed Rate Term and in an amount
approximately equal to the principal amount to which such Fixed Rate Term
applies.  Borrower understands and agrees that Bank may base its quotation of
the Inter-Bank Market Offered Rate upon such offers or other market indicators
of the Inter-Bank Market as Bank in its discretion deems appropriate including,
but not limited to, the rate offered for U.S. dollar deposits on the London
Inter-Bank Market; and

 

(B)           With respect to a LIBOR selection based upon Daily LIBOR, the rate
per annum for United States dollar deposits quoted by Bank as of 10:00 a.m. on
each Business Day, as the Inter-Bank Market Offered Rate, with the understanding
that such rate is quoted by Bank for the purpose of calculating effective rates
of interest for loans making reference thereto, for delivery of funds on such
Business Day for a period of time equal to one (1) month and in an amount
approximately equal to the principal amount to which such rate shall apply. 
Borrower understands and agrees that Bank may base its quotation of the
Inter-Bank Market Offered Rate upon such offers or other market indicators of
the Inter-Bank Market as Bank in its discretion deems appropriate including, but
not limited to, the rate offered for U.S. dollar deposits on the London
Inter-Bank Market.

 

(ii)           “LIBOR Reserve Percentage” means the reserve percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor) for “Eurocurrency Liabilities” (as defined in Regulation D of the
Federal Reserve Board, as amended), adjusted by Bank for expected changes in
such reserve percentage during the applicable Fixed Rate Term.

 

(e)           “Prime Rate” means at any time the rate of interest most recently
announced within Bank at its principal office as its Prime Rate, with the
understanding that the Prime Rate is one of Bank’s base rates and serves as the
basis upon which effective rates of interest are calculated for those loans
making reference thereto, and is evidenced by the recording thereof after its
announcement in such internal publication or publications as Bank may designate.

 

INTEREST:

 

(a)           Interest.  The outstanding principal balance of this Note shall
bear interest (computed on the basis of a 360-day year, actual days elapsed)
either (i) at a fixed rate per annum determined by Bank to be one and thirty
five hundredths percent (1.35%) above LIBOR in effect on the first day of an
applicable Fixed Rate Term, or (iii) at a fluctuating rate per annum determined
by Bank to be one and thirty five hundredths percent (1.35%) above Daily LIBOR
in effect on each Business Day a change in Daily LIBOR is announced within
Bank.  With respect to each LIBOR selection hereunder, Bank is hereby authorized
to note the date, principal amount, interest rate and Fixed Rate Term, if
applicable thereto, and any payments made thereon on Bank’s books and records
(either manually or by electronic entry) and/or on any schedule attached to this
Note, which notations shall be prima facie evidence of the accuracy of the
information noted.

 

(b)           Selection of Interest Rate Options.  At any time any portion of
this Note bears interest determined in relation to LIBOR, it may be continued by
Borrower at the end of the Fixed Rate Term, if applicable thereto, so that all
or a portion thereof bears interest determined in relation to LIBOR and for a
new Fixed Rate Term if designated by Borrower.  At such time as Borrower
requests an advance hereunder or wishes to select a LIBOR option for all or a
portion

 

2

--------------------------------------------------------------------------------


 

of the outstanding principal balance hereof, and at the end of any Fixed Rate
Term, Borrower shall give Bank notice specifying: (i) the interest rate option
selected by Borrower; (ii) the principal amount subject thereto; and (iii) if
applicable, the length of the applicable Fixed Rate Term.  Any such notice may
be given by telephone (or such other electronic method as Bank may permit) so
long as, with respect to a LIBOR selection for a Fixed Rate Term (A) if
requested by Bank, Borrower provides to Bank written confirmation thereof not
later than three (3) Business Days after such notice is given, and (B) such
notice is given to Bank prior to 10:00 a.m. on the first day of the Fixed Rate
Term, or at a later time during any Business Day if Bank, at it’s sole option
but without obligation to do so, accepts Borrower’s notice and quotes a fixed
rate to Borrower.  If Borrower does not immediately accept a fixed rate when
quoted by Bank, the quoted rate shall expire and any subsequent LIBOR request
from Borrower for a Fixed Rate Term shall be subject to a redetermination by
Bank of the applicable fixed rate.  If no specific designation of interest is
made at the time any advance is requested hereunder or at the end of any Fixed
Rate Term, Borrower shall be deemed to have made a Daily LIBOR interest
selection for such advance or the principal amount to which such Fixed Rate Term
applied.

 

(c)           Taxes and Regulatory Costs.  Borrower shall pay to Bank
immediately upon demand, in addition to any other amounts due or to become due
hereunder, any and all (i) withholdings, interest equalization taxes, stamp
taxes or other taxes (except income and franchise taxes) imposed by any domestic
or foreign governmental authority and related in any manner to LIBOR, and (ii)
future, supplemental, emergency or other changes in the LIBOR Reserve
Percentage, assessment rates imposed by the Federal Deposit Insurance
Corporation, or similar requirements or costs imposed by any domestic or foreign
governmental authority or resulting from compliance by Bank with any request or
directive (whether or not having the force of law) from any central bank or
other governmental authority and related in any manner to LIBOR to the extent
they are not included in the calculation of LIBOR.  In determining which of the
foregoing are attributable to any LIBOR option available to Borrower hereunder,
any reasonable allocation made by Bank among its operations shall be conclusive
and binding upon Borrower.

 

(d)           Payment of Interest.  Interest accrued on this Note shall be
payable on the last day of each month, commencing February 28, 2006.

 

(e)           Default Interest.  From and after the maturity date of this Note,
or such earlier date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, the outstanding principal balance of this Note shall
bear interest until paid in full at an increased rate per annum (computed on the
basis of a 360-day year, actual days elapsed) equal to four percent (4%) above
the rate of interest from time to time applicable to this Note.

 

BORROWING AND REPAYMENT:

 

(a)           Borrowing and Repayment.  Borrower may from time to time during
the term of this Note borrow, partially or wholly repay its outstanding
borrowings, and reborrow, subject to all of the limitations, terms and
conditions of this Note and of any document executed in connection with or
governing this Note; provided however, that the total outstanding borrowings
under this Note shall not at any time exceed the principal amount stated above. 
The unpaid principal balance of this obligation at any time shall be the total
amounts advanced hereunder by the holder hereof less the amount of principal
payments made hereon by or for any

 

3

--------------------------------------------------------------------------------


 

Borrower, which balance may be endorsed hereon from time to time by the holder. 
The outstanding principal balance of this Note shall be due and payable in full
on January 31, 2008.

 

(b)           Advances.  Advances hereunder, to the total amount of the
principal sum stated above, may be made by the holder at the oral or written
request of (i) David Chidester or Lisiate (Rich) Paongo or Daniel Lee, any one
acting alone, who are authorized to request advances and direct the disposition
of any advances until written notice of the revocation of such authority is
received by the holder at the office designated above, or (ii) any person, with
respect to advances deposited to the credit of any deposit account of any
Borrower, which advances, when so deposited, shall be conclusively presumed to
have been made to or for the benefit of each Borrower regardless of the fact
that persons other than those authorized to request advances may have authority
to draw against such account.  The holder shall have no obligation to determine
whether any person requesting an advance is or has been authorized by any
Borrower.

 

(c)           Application of Payments.  Each payment made on this Note shall be
credited first, to any interest then due and second, to the outstanding
principal balance hereof.  All payments credited to principal shall be applied
first, to the outstanding principal balance of this Note which bears interest
determined in relation to Daily LIBOR, if any, and second, to the outstanding
principal balance of this Note which bears interest determined in relation to
LIBOR for a Fixed Rate Term, with such payments applied to the oldest Fixed Rate
Term first.

 

PREPAYMENT:

 

(a)           Daily LIBOR.  Borrower may prepay principal on any portion of this
Note which bears interest determined in relation to Daily LIBOR at any time, in
any amount and without penalty.

 

(b)           LIBOR for Fixed Rate Term.  Borrower may prepay principal on any
portion of this Note which bears interest determined in relation to LIBOR for a
Fixed Rate Term at any time and in the minimum amount of Five Hundred Thousand
Dollars ($500,000.00); provided however, that if the outstanding principal
balance of such portion of this Note is less than said amount, the minimum
prepayment amount shall be the entire outstanding principal balance thereof.  In
consideration of Bank providing this prepayment option to Borrower, or if any
such portion of this Note shall become due and payable at any time prior to the
last day of the Fixed Rate Term applicable thereto by acceleration or otherwise,
Borrower shall pay to Bank immediately upon demand a fee which is the sum of the
discounted monthly differences for each month from the month of prepayment
through the month in which such Fixed Rate Term matures, calculated as follows
for each such month:

 

(i)                                     Determine the amount of interest which
would have accrued each month on the amount prepaid at the interest rate
applicable to such amount had it remained outstanding until the last day of the
Fixed Rate Term applicable thereto.

 

(ii)                                  Subtract from the amount determined in (i)
above the amount of interest which would have accrued for the same month on the
amount prepaid for the remaining term of such Fixed Rate Term at LIBOR in effect
on the date of prepayment for new loans made for such term and in a principal
amount equal to the amount prepaid.

 

4

--------------------------------------------------------------------------------


 

(iii)                               If the result obtained in (ii) for any month
is greater than zero, discount that difference by LIBOR used in (ii) above.

 

Borrower acknowledges that prepayment of such amount may result in Bank
incurring additional costs, expenses and/or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses and/or
liabilities.  Borrower, therefore, agrees to pay the above-described prepayment
fee and agrees that said amount represents a reasonable estimate of the
prepayment costs, expenses and/or liabilities of Bank.  If Borrower fails to pay
any prepayment fee when due, the amount of such prepayment fee shall thereafter
bear interest until paid at a rate per annum two percent (2.0%) above the Prime
Rate in effect from time to time (computed on the basis of a 360-day year,
actual days elapsed).  Each change in the rate of interest on any such past due
prepayment fee shall become effective on the date each Prime Rate change is
announced within Bank.

 

EVENTS OF DEFAULT:

 

This Note is made pursuant to and is subject to the terms and conditions of that
certain Credit Agreement between Borrower and Bank dated as of December 22,
2004, as amended from time to time (the “Credit Agreement”).  Any default in the
payment or performance of any obligation under this Note, or any defined event
of default under the Credit Agreement, shall constitute an “Event of Default”
under this Note.

 

MISCELLANEOUS:

 

(a)           Remedies.  Upon the occurrence of any Event of Default, the holder
of this Note, at the holder’s option, may declare all sums of principal and
interest outstanding hereunder to be immediately due and payable without
presentment, demand, notice of nonperformance, notice of protest, protest or
notice of dishonor, all of which are expressly waived by each Borrower, and the
obligation, if any, of the holder to extend any further credit hereunder shall
immediately cease and terminate.  Each Borrower shall pay to the holder
immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including reasonable attorneys’ fees (to include outside
counsel fees and all allocated costs of the holder’s in-house counsel), expended
or incurred by the holder in connection with the enforcement of the holder’s
rights and/or the collection of any amounts which become due to the holder under
this Note, and the prosecution or defense of any action in any way related to
this Note, including without limitation, any action for declaratory relief,
whether incurred at the trial or appellate level, in an arbitration proceeding
or otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Bank or any other person) relating to any
Borrower or any other person or entity.

 

(b)           Obligations Joint and Several.  Should more than one person or
entity sign this Note as a Borrower, the obligations of each such Borrower shall
be joint and several.

 

(c)           Governing Law.  This Note shall be governed by and construed in
accordance with the laws of the State of Utah.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
written above.

 

OVERSTOCK.COM, INC.

 

 

By:

/s/ David K. Chidester

 

 

David K. Chidester,

 

Senior Vice President of Finance

 

6

--------------------------------------------------------------------------------